NO. 12-21-00064-CR
                                 IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


IN RE:                                                          §

SAMUEL RIOS,                                                    §   ORIGINAL PROCEEDING

RELATOR                                                         §

                                           MEMORANDUM OPINION
                                               PER CURIAM
        Samuel Rios, an inmate acting pro se, filed this original proceeding to complain that
Respondent, Anderson County District Clerk Teresia Coker, failed to provide trial transcripts to
Relator’s sister, as requested. 1
        However, a district clerk is not a judge over which this Court has mandamus jurisdiction;
nor does the record demonstrate that issuance of a writ of mandamus against Respondent is
necessary to protect this Court’s jurisdiction. 2 See TEX. GOV’T CODE ANN. 22.221(a), (b) (West
Supp. 2020) (writ power); see also In re Madrigal, No. 13-18-00375-CR, 2018 WL 3386364, at
*1-2 (Tex. App.—Corpus Christi July 12, 2018, orig. proceeding) (mem. op., not designated for
publication) (dismissing original proceeding for want of jurisdiction where relator sought writ
compelling district clerk to provide various copies, including transcript and records); In re
Eaton, No. 12–15–00118–CR, 2016 WL 6876502, at *1 (Tex. App.–Tyler, Nov. 22, 2016, orig.
proceeding) (mem. op., not designated for publication) (appellate court lacked jurisdiction to

        1
            The State of Texas is the Real Party in Interest.
        2
            For instance, we have jurisdiction to issue a writ of mandamus against a district clerk for failure to
forward to this Court a notice of appeal delivered to the clerk for filing because such is necessary to enforce our
jurisdiction. In re Talkington, No. 12-07-00272-CR, 2007 WL 2178551, at *1 (Tex. App.—Tyler July 31, 2007,
orig. proceeding) (mem. op., not designated for publication); see Ex parte Sanders, No. WR-80,356-01, 2013 WL
5872901, at *1 (Tex. Crim. App. Oct. 30, 2013) (order, not designated for publication) (per curiam); see also In re
Foster, No. 14-16-00698-CR, 2016 WL 5853282, at *1 (Tex. App.—Houston [14th Dist.] Oct. 6, 2016, orig.
proceeding) (mem. op., not designated for publication) (per curiam); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—
Houston [1st Dist.] 2006, orig. proceeding).
consider merits of mandamus petition as to district clerk); In re Vargas, No. 01-12-00351-CV,
2012 WL 1454550, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26, 2012, orig.
proceeding) (mem. op) (per curiam) (dismissing mandamus proceeding against district clerk for
want of jurisdiction because addressing complaint that clerk refused to file petition was not
necessary to enforce appellate court jurisdiction). Accordingly, this Court lacks jurisdiction to
grant mandamus relief under the circumstances of this case. We dismiss the petition for writ
of mandamus for want of jurisdiction.
Opinion delivered May 12, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                            MAY 12, 2021

                                       NO. 12-21-00064-CR



                                          SAMUEL RIOS,
                                             Relator
                                               V.

                                        TERESIA COKER,
                                           Respondent


                                      ORIGINAL PROCEEDING

                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by Samuel Rios; who is the relator in appellate cause number 12-21-00064-CR and the defendant
in trial court cause number 24895, formerly pending on the docket of the 3rd Judicial District
Court of Anderson County, Texas. Said petition for writ of mandamus having been filed herein
on April 26, 2021, and the same having been duly considered, because it is the opinion of this
Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED and ORDERED that
the said petition for writ of mandamus be, and the same is, hereby dismissed for want of
jurisdiction.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                    3